DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed July 17, 2020. In virtue of this communication, claims 55-76 are currently patentable. Claim 61 has been amended. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an email conversation with Ms. Sharon E. Crane on March 25, 2021.

3.	The application has been amended to the claims as follows:

61. (Amended by Examiner’s Amendment) A variable focusing power optical assembly comprising a compressible fluid-filled envelope having a first wall formed by a distensible membrane that is held under tension around its periphery by at least one bendable support ring, an inflexible second wall opposite the first wall, the support ring being held at a fixed distance from the second wall at three or more hinge points which are spaced apart around the support ring, and being bendable towards or away from the second wall intermediate the hinge points, and a side wall between the first and second walls that is collapsible to accommodate such bending, and one or more curvature controllers mounted to respective discrete sections of the support ring between the hinge points; wherein the membrane is arranged to distend in a direction towards or away from the second wall upon bending of the support ring between the , wherein the or each curvature controller comprises a linear actuator that is attached to the support ring at two locations that are spaced apart along the ring such that operation of the linear actuator causes the support ring to bend between the two locations.  

END 

Allowable Subject Matter
Claims 55-76 are allowed.
The following is an examiner’s statement of reasons for allowance:
Grutman et al. (US 20200285062 A1) in view Stevens et al (US 20160004099 A1) in further view of Aschwanden et al (US 20130114148 A1) discloses provides an adjustable optical lens comprising a membrane, a support for the membrane, a fluid between the membrane and the support, an actuator for deforming the membrane, and a rigid ring connected to the membrane for moving with the membrane for ensuring that a section of the membrane surrounded by the rigid ring has a defined circumference. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically A variable focusing power optical assembly comprising a compressible fluid-filled envelope having a first wall formed by a distensible membrane that is held under tension around its periphery by at least one bendable support ring, an inflexible second wall opposite the first wall, the support ring being held at a fixed distance from the second wall at three or more hinge points which are spaced apart around the support ring, and being bendable towards or away from the second wall intermediate the hinge points, and a side wall between the first and second walls that is collapsible to accommodate such bending, and one or more curvature controllers mounted to respective discrete sections of the support ring between the hinge points; wherein the membrane is arranged to distend in a direction towards or away from the second wall upon bending of the support ring between the hinge points, a surface of the membrane forming an optical surface having variable focusing power owing to such distension, and the one or more curvature controllers being operable for actively controlling the curvature of each respective discrete section of the support ring in a direction parallel to an optical axis of the optical assembly and tangential to the periphery of the membrane, wherein the or each curvature controller comprises a linear actuator that is attached to the support ring at two locations that are spaced  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624